Execution Version


Exhibit 10.13


JOINDER AND SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS JOINDER AND SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of
April 27, 2018 (this “Amendment”), by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “New Lender”), TERRAFORM POWER OPERATING, LLC, a Delaware
limited liability company (“Borrower”), TERRAFORM POWER, LLC, a Delaware limited
liability company (“Holdings”), and CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent and
each Lender and Issuing Bank party hereto.
RECITALS:
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of October 17, 2017 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Holdings, Borrower, the subsidiaries of the Borrower party thereto, as
guarantors, the Lenders and Issuing Banks party thereto from time to time, HSBC
BANK USA, NATIONAL ASSOCIATION, as Administrative Agent and as Collateral Agent,
and the other Persons party thereto;
WHEREAS, subject to the terms and conditions of the Credit Agreement, at the
request of the Borrower and with the consent of each Issuing Bank and the
Administrative Agent, the New Lender hereby becomes a Lender and an Issuing Bank
under the Credit Agreement; and
WHEREAS, Section 10.5 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Requisite Lenders may amend the Credit Agreement as
set forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Approval of Credit Documents. The New Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon Administrative Agent or any other Lender
or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent and Collateral Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to Administrative Agent and Collateral Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it is a Lender under the
Credit Agreement and will perform in accordance with its terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.








--------------------------------------------------------------------------------




2.
Commitment. The New Lender hereby severally agrees to commit to provide its
Revolving Commitment under the Credit Agreement and each existing Lender hereby
acknowledges its respective Revolving Commitment under the Credit Agreement, in
each case, as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below, on April 27, 2018. Notwithstanding the
foregoing, the effectiveness of the Revolving Commitments set forth in Schedule
A shall be conditioned upon delivery to the Administrative Agent, on behalf of
the New Lender, the documents required pursuant to Section 7(b) below.

4.
New Lender. The New Lender acknowledges and agrees that upon its execution of
this Amendment that the New Lender shall become a “Lender” and an “Issuing Bank”
under, and for all purposes of, the Credit Agreement and the other Credit
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender and an
Issuing Bank thereunder.

5.
Certain Amendments. Subject to the satisfaction of the terms hereunder the
Credit Agreement is hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of April 27,
2018, by and among Wells Fargo, the Borrower and Credit Parties party thereto
and Lenders and Issuing Banks party thereto.
“Consolidated Return” as defined in the definition of the term “Permitted Tax
Distributions”.
“Holdings Group” as defined in the definition of the term “Permitted Tax
Distributions”.
“Wells Fargo” means Wells Fargo Bank, National Association.
(b) The definition of “Credit Document” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the word “and” that is immediately before “all
other” with a comma and inserting the following at the end of the sentence:
“Amendment No. 1, and”.
(c) The definition of “Letter of Credit Pro Rata Share” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following: “means $62,500,000.00 for each of BNS, Natixis, HSBC Canada
and Wells Fargo.
(d) Section 4.12 of the Credit Agreement is hereby amended by deleting the
following sentence:
Holdings is treated as a partnership for U.S. Federal income Tax purposes.







--------------------------------------------------------------------------------




(e) Section 5.3 of the Credit Agreement is hereby amended by deleting the last
two sentences of that section and replacing such sentences with the following:
“No Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income Tax return with any Person
(other than Parent, Holdings or any of its Subsidiaries). Holdings and Borrower
will not take any affirmative action or consent to any action that (i) would
cause Borrower to be treated as anything other than an entity that is
disregarded as an entity separate from its owner for U.S. Federal income Tax
purposes (including, in each case, the filing of an Internal Revenue Service
Form 8832 electing to be classified as an association taxable as a corporation)
or (ii) would cause a Subsidiary (other than any Subsidiary that is a
corporation or an association taxable as a corporation for U.S. Federal income
Tax purposes as of the Closing Date) to become a corporation or an association
taxable as a corporation for U.S. Federal income Tax purposes if such change to
a Subsidiary, when taken together will all such changes under this clause (ii),
could reasonably be expected to have a Material Adverse Effect.”
(f) The definition of “Permitted Tax Distributions” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following:
“means (a) with respect to any taxable period for which Holdings and Borrower
are each treated as a pass through entity for U.S. Federal income Tax purposes,
cash dividends or other distributions or loans declared and paid by Borrower to
Holdings or by Holdings to the members of Holdings, in each case, for the sole
purpose of funding the payments by the members of Holdings of the Taxes owed
with respect to their respective allocable shares of the taxable net income for
such period of Holdings and any of its Subsidiaries treated as pass through
entities for U.S. Federal income Tax purposes (whether owned by Holdings
directly or through other pass-through entities), provided that such dividends
or other distributions shall not exceed, in any taxable period, the product of
(i) the highest marginal effective combined Tax rates then in effect under the
Internal Revenue Code and under the laws of any state and local taxing
jurisdictions in which any member is required to pay income Taxes with respect
to Holdings’ and such Subsidiaries’ combined net income (taking into account the
deductibility of state and local Taxes in computing U.S. Federal income Taxes)
and (ii) net taxable income of Holdings and such Subsidiaries for such taxable
period (computed as if they were a single corporation) reduced by any net losses
or credits or other tax attributes of Holdings or any such Subsidiary carried
over from prior periods to the extent not previously taken into account in
computing payments under this clause (ii) and
(b) with respect to any taxable period for which Holdings is treated as a
corporation for U.S. Federal income Tax purposes, cash dividends or other
distributions declared and paid, or loans made, (i) by Borrower to Holdings for







--------------------------------------------------------------------------------




the sole purpose of funding the payment by Holdings of Taxes owed with respect
to Holdings' taxable net income that is attributable to Borrower and any of its
Subsidiaries treated as pass through entities for U.S. Federal income Tax
purposes (whether owned by Borrower directly or through other pass-through
entities); provided that such dividends or other distributions shall not exceed,
in any taxable period, the product of (A) the highest marginal effective
combined Tax rates then in effect under the Internal Revenue Code and under the
laws of any state and local taxing jurisdictions in which Holdings is required
to pay income Taxes (taking into account the deductibility of state and local
Taxes in computing U.S. Federal income Taxes) and (B) net taxable income of
Borrower and such Subsidiaries for such taxable period (computed as if they were
a single corporation) reduced by any net losses or credits or other tax
attributes of Borrower or any such Subsidiary carried over from prior periods to
the extent not previously taken into account in computing payments under this
clause (i) and (ii) by Holdings to any person of which Holdings is a direct or
indirect subsidiary and with whom Holdings files a consolidated, combined,
unitary or affiliated income tax return ("Consolidated Return"), for the sole
purpose of funding the payment by such person of Taxes owed with respect of such
return to the extent such Tax liability is attributable to the income of
Holdings and any Subsidiary of Holdings (the "Holdings Group"); provided that
such dividends or other distributions shall not exceed, in any taxable period,
the amount that the Holdings Group would be required to pay in respect of
Federal, state and local income Taxes for such period, determined by taking into
account any net losses or credits or other tax attributes of the Holdings Group
carried over from prior periods to the extent not previously taken into account
in computing payments under this clause (ii), as if the Holdings Group filed a
separate Consolidated Return.”
6.
Credit Agreement Governs. This Amendment is a Credit Document.

7.
Borrower’s Certifications. By its execution of this Amendment, the undersigned
officer on behalf of Borrower (and not in his or her individual capacity) hereby
certifies that:

a.
The representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

b.
No event has occurred and is continuing or would result from the consummation of
the borrowing contemplated hereby that would constitute a Default or an Event of
Default; and








--------------------------------------------------------------------------------




c.
Borrower has performed in all material respects all agreements and satisfied all
conditions which Section 2.24 of the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.

8.
Borrower Covenants. By its execution of this Amendment, Borrower hereby
covenants that Borrower shall make any payments required pursuant to Section
2.18(c) of the Credit Agreement in connection with the Revolving Loan
Commitments.

9.
Eligible Assignee. By its execution of this Amendment, the New Lender represents
and warrants that it is an Eligible Assignee.

10.
Notice. For purposes of the Credit Agreement, the initial notice address of the
New Lender shall be as set forth below its signature below.

11.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the updated schedule of Revolving Commitments in the Register.

12.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

13.
Entire Agreement. This Amendment, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

14.
GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

15.
Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

16.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.








--------------------------------------------------------------------------------




17.
Reaffirmation. Each Credit Party hereby (a) reaffirms and confirms its
respective guarantees, pledges, grants of security interests and other
obligations under the Credit Agreement (as amended hereby) and each of the other
Credit Documents to which it is a party, in respect of, and to secure, the
Obligations and (b) agrees that, notwithstanding the effectiveness of this
Amendment and the transactions contemplated hereby, the Credit Documents to
which it is a party, and such guarantees, pledges, grants of security interests
and other obligations thereunder, shall continue to be in full force and effect
in accordance with the terms thereof.

[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date hereof.


Wells Fargo Bank, National Association, as an Issuing Bank and a Lender






By:    /s/ Hatesh K. Singh            Name: Hatesh K. Singh
Title: Director


Notice Information:
Wells Fargo Bank, N.A.
301 S. College St, 11th Floor
Charlotte, NC, 28202
MAC: D1053-115
Attention: Hatesh Singh
(704)-410-6273


TERRAFORM POWER OPERATING, LLC
By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager
By:     /s/ Matthew Berger        
Authorized Signatory
TERRAFORM POWER, LLC,
By:     /s/ Matthew Berger        
Name: Matthew Berger
Title: Chief Financial Officer


SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLCSUNEDISON YIELDCO ACQ2 MASTER HOLDCO,
LLC
SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ6 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ10, LLC
SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG–VIII MASTER HOLDCO, LLC
SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC
SUNEDISON YIELDCO NELLIS MASTER HOLDCO, LLC
SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC
TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC
TERRAFORM LPT ACQ MASTER HOLDCO, LLC
TERRAFORM POWER IVS I MASTER HOLDCO, LLC
TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC
TERRAFORM THOR ACQ MASTER HOLDCO, LLC
By:     /s/ Matthew Berger            
Name: Matthew Berger
Title:    Authorized Signatory


Consented to by:
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
By:
/s/ Keisha McLaughlin    

Authorized Signatory


HSBC BANK CANADA, as an Issuing Bank and a Lender






By:    /s/ Casey Coats        
Name: Casey Coats
Title:     Managing Director, Global Banking




By:    /s/ My Le            
Name: My Le
Title:     Director, Global Banking


BARCLAYS BANK PLC, as a Lender






By:    /s/ May Huang            
Name: May Huang
Title:    Assistant Vice President
BANK OF AMERICA, N.A., as a Lender






By:    /s/ Maggie Halleland        
Name: Maggie Halleland
Title:    Vice President




THE BANK OF NOVA SCOTIA, as an Issuing Bank and a Lender






By:    /s/ Matthew Hartnoll        
Name: Matthew Hartnoll
Title:    Director


By:    /s/ Mathieu Leroux        
Name: Mathieu Leroux
Title:    Associate Director




BANK OF MONTREAL, CHICAGO BRANCH, as a Lender






By:    /s/ Brian L. Banke        
Name: Brian L. Banke
Title:    Managing Director


NATIXIS, NEW YORK BRANCH, as an Issuing Bank and a Lender






By:    /s/ Ahmet Ugurlu        
Name:    Ahmet Ugurlu
Title:    Executive Director


By:    /s/ Khallil Benzine        
Name:    Khallil Benzine
Title:    Executive Director






ROYAL BANK OF CANADA, as a Lender






By:    /s/ Frank Lambrinos        
Name:    Frank Lambrinos
Title:    Authorized Signatory
SUMITOMO MITSUI BANKING CORPORATION, as a Lender






By:    /s/ Koichi Nunami        
Name:    Koichi Nunami
Title:    Managing Director


SCHEDULE A


TO JOINDER AND FIRST AMENDMENT TO CREDIT AGREEMENT


Name of Lender
Type of Commitment
Pro Rata Share (%)
Pro Rata Share ($)
HSBC Bank Canada
Revolving Loan Commitment
11 1/9%
$66,666,666.72
Barclays Bank PLC
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Bank of America, N.A.
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Bank of Montreal
Revolving Loan Commitment
11 1/9%
$66,666,666.66
The Bank of Nova Scotia
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Natixis
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Royal Bank of Canada
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Sumitomo Mitsui Banking Corporation
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Wells Fargo Bank, National Association
Revolving Loan Commitment
11 1/9%
$66,666,666.66
Total
 
100%
$600,000,000.00








